Citation Nr: 0030495	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-07 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for VA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not shown to have had active military, 
naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits if the alleged service is documented or verified by 
the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant contends that he was a member of the Philippine 
Commonwealth Army beginning in 1941 and that he was a 
prisoner of war (POW) during this service.  In support of 
this position the appellant has submitted various documents, 
but not from the United States Army Reserve Personnel Center 
(ARPERCEN), the service department that maintains records 
pertaining to Philippine service personnel.  The documents 
submitted by the appellant include an Affidavit for 
Philippine Army Personnel dated in January 1946, an Affidavit 
dated in August 1998 from a service comrade, and a 
Certification dated in January 1999 from the Armed Forces of 
the Philippines.  The appellant also present testimony in 
support of his contentions at a BVA hearing at the RO in June 
1999 and submitted additional evidence none of which is from 
ARPERCEN.  

In this case, the United States service department has 
certified that the appellant did not have valid military 
service for purposes of eligibility for VA benefits.  In this 
regard, a September 1998 response from ARPERCEN to the RO's 
Request for Information pertaining to the appellant indicates 
that:  "Subject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the United States Armed Forces."  The RO again 
requested information from the service department in April 
1999 concerning the appellant's reported service with 
reference to an attached copy of Philippine Army Form 23 
submitted by the appellant.  In part, the April 1999 request 
included the appellant's full middle name, as shown on PA 
Form 23, rather than merely the middle initial as shown on 
the earlier ARPENCEN request.  In a June 1999 response, 
ARPENCEN verified that "No change [was] warranted in [the] 
prior negative certification [dated] 9/23/98."  

As the Court noted in the Duro case, it is clear from the 
provisions of 38 C.F.R. § 3.203 that VA has made service 
department verification a requirement for establishing that a 
VA claimant, or the individual upon whose service a claim is 
made, served in the U.S. Armed Forces, or in this case, in 
the Philippine Commonwealth Army in the service of the U.S. 
Armed Forces.  The Court concluded that, "It is clear, then, 
that service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. at 532.  

At his hearing before the undersigned, the appellant 
submitted copies of various documents for consideration by 
the Board.  The records included a copies of a 1953 
confirmation of an application with the U.S. War Claims 
Commission, a November 1990 pension application with the 
Philippine Veterans Affairs Office and associated documents, 
an affidavit of birth for the appellant and other application 
forms.  Given the legal requirement for certification of 
service by the United States service department, these 
documents are insufficient for VA purposes even though the 
veteran testified before the Board, for example, that he 
received an old age pension from the Philippine government 
and occasional benefits for his children based on service.  
If the appellant believes that the U.S. service department 
finding is incorrect, his recourse is with the service 
department rather than with the VA.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), 
which broadly defines VA claimants, modifies the 
circumstances under which VA's duty to assist claimants 
applies, and provides how that duty is to be discharged.  The 
Board is satisfied in this case that the requests to 
ARPERCEN, which included essential data confirmed by the 
veteran at his hearing, and the responses from this 
governmental agency meet any requirements for VA assistance 
in connection with this claim under the recent legislation 
and that any further assistance in seeking verification of 
qualifying service at this time would be futile.  





ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


